DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments and remarks filed on 24 May 2022.
Claims 1, 3-17, and 21 are pending.
Claims 2, 18-20 have been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-17, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a method and therefore, falls into a statutory category.  Similar independent claim 12 also recites a method, and therefore, also falls into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of . . . receiving a user input about the food product; providing an option to either select a food item or to return to a configuration phase and create a food item; receiving the food item selection . . . ; . . . determining a weight measurement of the food product; . . . implementing the donation or disposal event in relation to the food product selected; creating a data set using at least one of the selected food item, a determined weight measurement of the food product, and an implemented event; . . . creating a label containing at least a portion of the data set; and . . . printing the label for a container of the food product (claim 1) and . . . providing a user with an option to either select a food item or to return to a configuration phase and create a food item; receiving the food item selection . . . ;  . . . determining a weight measurement of the food product; selecting a donation event or a disposal event; . . . creating a data set related to the food item using at least one of the selected food item, determined weight measurement of the food product, and implemented event; . . . creating a label containing at least a portion of the data set; and . . . printing the label for a container of the food product (claim 12) are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting that the method uses an application operating on a printer coupled with a scale, nothing in the claim elements precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations identified as abstract, above, are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The Specification indicates that there are “various federal, state and local requirements relating to the safety, tracking and tax status of donated food items” as part of the need for traceability of food items.  Specification ¶ 4-5.  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an application operating on a printer coupled with a scale.  The application, printer, and scale are recited at a high-level of generality (i.e., as a generic device performing generic functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the “receiving,” “providing,” and “printing” limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea when considered both individually and as a whole.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the steps of the abstract idea identified above amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “receiving,” “providing,” and “printing” limitations) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec, and identifying presenting offers as WURC, as recognized by OIP Techs).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 3-11, 13-17, and 21 merely add further details of the abstract steps/elements recited in claim 1 and claim 12 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 3-11, 13-17, and 21 are also non-statutory subject matter.

Dependent claims 3, 13, and 14 further limit the abstract idea by introducing the elements of updating, allowing access, and allowing modification of the data set, which do not include a practical application or significantly more than the abstract idea.

Dependent claims 4, 5, 6, 7, and 21 further limit the abstract idea by introducing the elements of providing various options for the user, which do not include a practical application or significantly more than the abstract idea.

Dependent claims 8 and 17 provide further descriptive limitations of elements in the data set, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 9, 10, 11, and 16 further limit the abstract idea by introducing the elements of posting, storing, and displaying the data set, which do not include a practical application or significantly more than the abstract idea.

Dependent claim 15 further limits the abstract idea by introducing the element of creating an event record, which does not include a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims alternately refer to the “food item” and “the food product,” which appear to be referring to the same thing.  Examiner suggests using more consistent language.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman et al. (US 20190112104) in view of Stern (US 20080186175).

Referring to claim 1:
Whitman discloses a method of tracing a food product designated for a donation or disposal event (Whitman [0009] The present disclosure describes a method of tracking food donations [0009]) comprising:

using an application operating on a printer coupled with a scale, receiving a user input about the food product {Whitman [0023][0386][0370] The server may provide an interface to other devices including, without limitation, clients, other servers, printers, database servers, print servers, file servers, communication servers, distributed servers and the like. Additionally, this coupling and/or connection may facilitate remote execution of program across the network. The networking of some or all of these devices may facilitate parallel processing of a program or method at one or more location without deviating from the scope of the disclosure. In addition, any of the devices attached to the server through an interface may include at least one storage medium capable of storing methods, programs, code and/or instructions [0386]; In embodiments, the system further includes a scale to determine a weight of the material [0023]; and the additional data may be captured by entry into a user interface [0164]}.

using the application and the scale, determining a weight measurement of the food product (Whitman [0023] in embodiments, the system further includes a scale to determine a weight of the material [0023]);

using the application, implementing the donation or disposal event in relation to the food product selected (Whitman [0242][0254][0261] There may be regulations regarding food donation such as favoring food donation over waste disposal. The data provided by the methods and systems of this disclosure may be used to meet legal reporting requirements with reports of compliance with the different regulations, to document food donations for tax credits, sustainability reporting, and the like [0261]); and

creating a data set using at least one of the selected food item, a determined weight measurement of the food product, and an implemented event (Whitman [0164] In embodiments, the additional data may be captured by entry into a user interface, such as in a mobile device, such as by selecting a type of material from a menu, or the additional data may be captured by an automated system, such as by capturing and analyzing images of the material, using inputs from one or more sensors, or using data from a system, such as an inventory management system that indicates the nature of the item [0164]);

using the application operating on the printer, creating a label containing at least a portion of the data set; and using the printer, printing the label for a container of the food product {Whitman [0164] [0172][0386] A labeler 103 may attach an identifying label 108 comprising information regarding the source location 102, type of material, and the like to each unit of material 104 prior to transportation of units of material 104 to a remote location 114 such as a distribution center, recycling center, waste disposal location, recovery and processing center, and the like. In some embodiments the identifying labels 108 may be generated at the source location or provided to the source location for association with the batches of material [0164] where generating a label that is attached to the material requires creating and printing the label}.

Whitman discloses a system for documentation of food donations (abstract). Whitman does not disclose providing an option to either select a food item or to return to a configuration phase and create a food item.

However Stern discloses providing an option to either select a food item or to return to a configuration phase and create a food item (Stern [0036][0037] Figs. 6 & 7; In step 705, the ingredients list is updated. This updating of the ingredients list may take place in the host 301 (FIG. 6) or directly in the encoder 302.  For example, a user may add or change ingredients and/or products by inputting data directly into the encoder 302 with the user interface module 395. To allow for ease of use, the ingredients can be arranged in a hierarchal manner, although other configurations are also possible. For example, a first level may provide a general classification of products, such as deli, seafood and the like. A second layer may include more specific examples, such as potato salad or shellfish [0036] and In step 710, input is received regarding the type of product . . . a user may actuate a selector on the user interface module 395 that causes a hierarchy of ingredients to be rendered on display 230 (which is also part of the user interface module 395) and move through the levels (as appropriate) until the desired ingredient is selected [0037]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to enhance Whitman’s inventory management system by incorporating Stern’s option to select a food item or to create a food item to allow the user to update or change the listed ingredients or products (Stern [0036]), thereby allowing for updating the system to include new products.

Referring to claim 3:
Whitman, as modified by Stern, discloses updating the data set during the donation or disposal event (Whitman [0113]; Such methods and systems may include information identifying the origination site of each unit of material for return wherein each RFID tag a comprises GPS tracker; an RFID reader at return center for reading an RFID tag on each unit; a logic and data storage module for associating each label information from each unit of material with data characteristic of the unit material; a communication module for transferring label information and GPS data to a [an] analytic server; and an analytic server for tracking returned material from origination site through return center [0113] Examiner notes the transferring of label information is an update during a donation or disposal event).

Referring to claim 4:
Whitman, as modified by Stern, discloses using the application, providing an option for selecting a category or a sub-category that includes the food product {Stern [0036][0037] Figs. 6 & 7; In step 705, the ingredients list is updated. This updating of the ingredients list may take place in the host 301 (FIG. 6) or directly in the encoder 302.  For example, a user may add or change ingredients and/or products by inputting data directly into the encoder 302 with the user interface module 395. To allow for ease of use, the ingredients can be arranged in a hierarchal manner, although other configurations are also possible. For example, a first level may provide a general classification of products, such as deli, seafood and the like. A second layer may include more specific examples, such as potato salad or shellfish [0036] and In step 710, input is received regarding the type of product . . . a user may actuate a selector on the user interface module 395 that causes a hierarchy of ingredients to be rendered on display 230 (which is also part of the user interface module 395) and move through the levels (as appropriate) until the desired ingredient is selected [0037]}.

Referring to claim 6:
Whitman, as modified by Stern, discloses using the application, providing an option for inputting the identity of the recipient of the food product (Whitman [0235][0236][0278][0283] the label information comprising at least one of identifier information identifying the originating site and information about the material [0235] and wherein the information with respect to the material includes at least one of a credit owed, an obligation owed, reporting information, destination site, type of material, and classifications [0236] and where the “destination site” is the recipient).

Referring to claim 7:
Whitman, as modified by Stern, discloses using the application, providing an option for creating a data log (Whitman [0164][0239] The material characteristics data collected by the system may be combined with other data, such as the data on the label (e.g., information about the chain, division, district, store ID, material type and the like) as well as additional background information such as relating to the different source locations, such as store location, type of location (e.g., urban, suburban, rural), store format (e.g. small footprint, corner store, big box), quality of roads used to reach a location, sales volumes for a store (possibly including both total volumes and volumes for various departments within the store), store manager, chain, brand name, and the like [0239].).

Referring to claim 8:
Whitman, as modified by Stern, discloses wherein the data set comprises one or more of the following: (a) a description of the food product; (b) a quantity of the food product; (c) an expiration date for the food product; and (d) a destination for the food product (Whitman [0009][0163]-[0165]; The present disclosure describes a method of tracking food donations, the method according to one disclosed non-limiting embodiment of the present disclosure can include: at a first location, collecting, in a bin, a collection of food, wherein the bin is associated with the first location; at a second location, capturing an image of the collected food; determining, based on the image, at least one parameter of the collected food; determining, based on the at least one parameter, whether the food is in compliance with food donation regulations; if the collected food is in compliance with regulations, determining that the collected food is be donated; determining a quantity of the food to be donated; and documenting the quantity of the food to be donated [0009]).

Referring to claim 9:
Whitman, as modified by Stern, discloses wherein creating the data set comprises posting the data set to at least one of the following: a server, a network, a cloud based application, or a hyper ledger (Whitman [0174][0385]; The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software on a server, cloud server, client, firewall, gateway, hub, router, or other such computer and/or networking hardware [0385], The examiner points out that the methods include the data set).

Referring to claim 10:
Whitman, as modified by Stern, discloses wherein creating the data set comprises storing the data set to a memory device (Whitman [0174][0239]; The material characteristics data collected by the system may be combined with other data, such as the data on the label (e.g., information about the chain, division, district, store ID, material type and the like) as well as additional background information such as relating to the different source locations, such as store location, type of location (e.g., urban, suburban, rural), store format (e.g. small footprint, corner store, big box), quality of roads used to reach a location, sales volumes for a store (possibly including both total volumes and volumes for various departments within the store), store manager, chain, brand name, and the like. This data may be summarized in a dashboard and may be shared with other systems, such as financial systems, accounting systems, regulatory compliance systems, planning systems, and the like [0174], Examiner notes that sharing is accomplished by storing the data and sharing with other systems).

Referring to claim 11:
Whitman, as modified by Stern, discloses wherein the step of making the data set available comprises displaying the data set on an interactive user display {Whitman [0172][0174][0221][0244] FIG. 3B shows a sample dashboard displaying recycling statistics for a given store, including data such as total tons recycled that day, a breakdown of the types of material, recycling performance for the month compared to plan, performance relative to national and regional averages, as well as a comparison to a peer set [0244]}.

Referring to claim 12:
Whitman discloses a method of tracing a food product (Whitman [0009] The present disclosure describes a method of tracking food donations [0009]) comprising:

using a traceability application operating on a printer coupled with a scale . . .; receiving the food item selection using the traceability application {Whitman [0023][0386][0370] The server may provide an interface to other devices including, without limitation, clients, other servers, printers, database servers, print servers, file servers, communication servers, distributed servers and the like. Additionally, this coupling and/or connection may facilitate remote execution of program across the network. The networking of some or all of these devices may facilitate parallel processing of a program or method at one or more location without deviating from the scope of the disclosure. In addition, any of the devices attached to the server through an interface may include at least one storage medium capable of storing methods, programs, code and/or instructions [0386]; In embodiments, the system further includes a scale to determine a weight of the material [0023]; and the additional data may be captured by entry into a user interface [0164]};

using the traceability application and the scale, determining a weight measurement of the food product selected (Whitman [0023] in embodiments, the system further includes a scale to determine a weight of the material [0023]);

selecting a donation event or a disposal event (Whitman [0163][0165][0221][0231][0246][0251][0261] see also claim 1; There may be regulations regarding food donation such as favoring food donation over waste disposal. The data provided by the methods and systems of this disclosure may be used to meet legal reporting requirements with reports of compliance with the different regulations, to document food donations for tax credits, sustainability reporting, and the like [0261], Examiner notes that a selection between disposal and donation occurs based on regulatory requirements);

using the traceability application, creating a data set related to the food item using at least one of the selected food item, determined weight measurement of the food product, and implemented event (Whitman [0164] In embodiments, the additional data may be captured by entry into a user interface, such as in a mobile device, such as by selecting a type of material from a menu, or the additional data may be captured by an automated system, such as by capturing and analyzing images of the material, using inputs from one or more sensors, or using data from a system, such as an inventory management system that indicates the nature of the item [0164]);

using the traceability application, creating a label containing at least a portion of the data set; and using the printer, printing the label for a container of the food product {Whitman [0164][0172][0386] A labeler 103 may attach an identifying label 108 comprising information regarding the source location 102, type of material, and the like to each unit of material 104 prior to transportation of units of material 104 to a remote location 114 such as a distribution center, recycling center, waste disposal location, recovery and processing center, and the like. In some embodiments the identifying labels 108 may be generated at the source location or provided to the source location for association with the batches of material [0164] where generating a label that is attached to the material requires creating and printing the label}.

Whitman discloses a system for documentation of food donations (abstract). Whitman does not disclose providing a user with an option to either select a food item or to return to a configuration phase and create a food item.

However Stern discloses providing a user with an option to either select a food item or to return to a configuration phase and create a food item (Stern [0036][0037] Figs. 6 & 7; In step 705, the ingredients list is updated. This updating of the ingredients list may take place in the host 301 (FIG. 6) or directly in the encoder 302.  For example, a user may add or change ingredients and/or products by inputting data directly into the encoder 302 with the user interface module 395. To allow for ease of use, the ingredients can be arranged in a hierarchal manner, although other configurations are also possible. For example, a first level may provide a general classification of products, such as deli, seafood and the like. A second layer may include more specific examples, such as potato salad or shellfish [0036] and In step 710, input is received regarding the type of product . . . a user may actuate a selector on the user interface module 395 that causes a hierarchy of ingredients to be rendered on display 230 (which is also part of the user interface module 395) and move through the levels (as appropriate) until the desired ingredient is selected [0037]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to enhance Whitman’s inventory management system by incorporating Stern’s option to select a food item or to create a food item to allow the user to update or change the listed ingredients or products (Stern [0036]), thereby allowing for updating the system to include new products.

Referring to claim 13:
Whitman, as modified by Stern, discloses allowing a user to access the data set in the traceability application during the selected donation or disposal event (Whitman [0164]; In embodiments, the additional data may be captured by entry into a user interface, such as in a mobile device, such as by selecting a type of material from a menu, or the additional data may be captured by an automated system, such as by capturing and analyzing images of the material, using inputs from one or more sensors, or using data from a system, such as an inventory management system that indicates the nature of the item [0164]).

Referring to claim 14:
Whitman, as modified by Stern, discloses allowing a user to modify the data set in the traceability application (Whitman [0164]; In embodiments, the additional data may be captured by entry into a user interface, such as in a mobile device, such as by selecting a type of material from a menu, or the additional data may be captured by an automated system, such as by capturing and analyzing images of the material, using inputs from one or more sensors, or using data from a system, such as an inventory management system that indicates the nature of the item [0164] where, when the user adds to the data, the user is modifying the data).



Referring to claim 15:
Whitman, as modified by Stern, discloses creating an event record (Whitman [0256]; a reader located near a dock may identify and record each identifying label 108 as a unit of material 104 is unloaded from the transport [0256]}.

Referring to claim 16:
Claim 16 is rejected on the same basis as claim 9.

Referring to claim 17:
Claim 17 is rejected on the same basis as claim 8.

Referring to claim 21:
Whitman, as modified by Stern, discloses providing a user with an option to either select a food subcategory or to return to a configuration phase and create a food subcategory {Stern [0036][0037] Figs. 6 & 7; In step 705, the ingredients list is updated. This updating of the ingredients list may take place in the host 301 (FIG. 6) or directly in the encoder 302.  For example, a user may add or change ingredients and/or products by inputting data directly into the encoder 302 with the user interface module 395. To allow for ease of use, the ingredients can be arranged in a hierarchal manner, although other configurations are also possible. For example, a first level may provide a general classification of products, such as deli, seafood and the like. A second layer may include more specific examples, such as potato salad or shellfish. . . The organization of the ingredients could be flatter or deeper, depending on the preference of the person setting up the organization of products [0036] and In step 710, input is received regarding the type of product . . . a user may actuate a selector on the user interface module 395 that causes a hierarchy of ingredients to be rendered on display 230 (which is also part of the user interface module 395) and move through the levels (as appropriate) until the desired ingredient is selected [0037]}.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Whitman et al. (US 20190112104) in view of Stern (US 20080186175), and further in view of Wagner et al. (US 20040199401).

Referring to claim 5:
Whitman, as modified by Stern, discloses a system for documentation of food donations (abstract). Whitman, as modified by Stern, does not disclose using the application, providing an option for selecting a reason for the donation or disposal event.

However, Wagner discloses a similar system for waste processing (abstract).  Wagner discloses using the application, providing an option for selecting a reason for the donation or disposal event {Wagner [0106][0116] The user is asked to select a reason [0106]}.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to enhance Whitman and Stern’s inventory management system by incorporating Wagner’s option to select a reason in order to provide feedback (Wagner [0106]), thereby allowing for tracking of additional information.




Response to Arguments
Rejection under 35 USC 101
Regarding prong 1 of Step 2A:
Applicant argues that the claims include “sufficient technical details directed to a printer coupled with a scale” and “does not describe an abstract concept similar to those found by the courts to be Abstract.” Remarks 5.  For all of the reasons described above, Examiner respectfully disagrees.  Examiner further notes that the printer and scale are generic (again, this is further explained above).

Regarding prong 2 of Step 2A:
Applicant argues that the claims are directed to a technical solution to a technical problem.  Examiner respectfully disagrees.  The use of a generic printer and a generic scale do not provide a technical solution.  There is no technical improvement to either the printer or the scale.

Regarding Step 2B:
Applicant emphasizes the use of a purported “technical solution.” Examiner responds as above.

Rejection under 35 USC 103
Applicant argues Whitman does not disclose the claims as amended.  Examiner has provided an updated rejection which discloses the amended limitations (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119. The examiner can normally be reached Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE S GILKEY/Primary Examiner, Art Unit 3689